Exhibit 10.3

 

 

THIRD PURCHASE AGREEMENT

dated as of June 24, 2010

between

BA AUTO SECURITIZATION CORPORATION,

as Seller

and

BANK OF AMERICA AUTO RECEIVABLES SECURITIZATION, LLC,

as Third Tier Purchaser

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE I          DEFINITIONS AND USAGE

   1   SECTION 1.1      Definitions    1   SECTION 1.2      Other Interpretive
Provisions    1

ARTICLE II        PURCHASE

   2   SECTION 2.1      Agreement to Sell, Transfer, Contribute and Assign on
the Closing Date    2   SECTION 2.2      Consideration and Payment    3

ARTICLE III       REPRESENTATIONS, WARRANTIES AND COVENANTS

   3   SECTION 3.1      Representations and Warranties of BAASC    3   SECTION
3.2      Representations and Warranties of BAASC regarding the Receivables    4
  SECTION 3.3      Repurchase upon Breach    4   SECTION 3.4      Protection of
Title    5   SECTION 3.5      Other Liens or Interests    6   SECTION 3.6     
Perfection Representations, Warranties and Covenants    6   SECTION 3.7     
Activities of the Depositor    6

ARTICLE IV        MISCELLANEOUS

   6   SECTION 4.1      Transfers Intended as Sale; Security Interest    6  
SECTION 4.2      Notices, Etc.    7   SECTION 4.3      Choice of Law    8  
SECTION 4.4      Headings    8   SECTION 4.5      Counterparts    8   SECTION
4.6      Amendment    8   SECTION 4.7      Waivers    9   SECTION 4.8     
Entire Agreement    9   SECTION 4.9      Severability of Provisions    9  
SECTION 4.10      Binding Effect    10   SECTION 4.11      Acknowledgment and
Agreement    10   SECTION 4.12      Cumulative Remedies    10   SECTION 4.13
     Nonpetition Covenant    10   SECTION 4.14      Submission to Jurisdiction;
Waiver of Jury Trial    10   SECTION 4.15      Third-Party Beneficiaries    11

 

  -i-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBIT A    Form of Assignment SCHEDULE I      Eligibility Representations
SCHEDULE II      Perfection Representations, Warranties and Covenants

 

  -ii-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

THIS PURCHASE AGREEMENT is made and entered into as of June 24, 2010 (as amended
from time to time, this “Agreement”) by BA AUTO SECURITIZATION CORPORATION, a
Delaware corporation, as seller (“BAASC”), and BANK OF AMERICA AUTO RECEIVABLES
SECURITIZATION, LLC, a Delaware limited liability company (the “Third Tier
Purchaser”).

WITNESSETH:

WHEREAS, the Third Tier Purchaser desires to purchase from BAASC a portfolio of
motor vehicle receivables, including retail motor vehicle installment loans that
are secured by new and used automobiles, light-duty trucks and other similar
vehicles; and

WHEREAS, BAASC is willing to sell, transfer, contribute and assign such
portfolio of motor vehicle receivables and related property to the Third Tier
Purchaser on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale Agreement dated as of the date hereof (as
from time to time amended, supplemented or otherwise modified and in effect, the
“Sale Agreement”) between Bank of America Auto Trust 2010-2 and the Third Tier
Purchaser, as seller, which also contains rules as to usage that are applicable
herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles; (b) terms defined in Article 9
of the UCC as in effect in the relevant jurisdiction and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule, Appendix or Exhibit are references to Articles,
Sections, Schedules, Appendices and Exhibits in or to this Agreement and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” means
“including without limitation”; (f) except as otherwise expressly provided
herein, references to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation; and
(g) references to any Person include that Person’s successors and assigns.

 

    Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Sell, Transfer, Contribute and Assign on the Closing
Date. On the terms and subject to the conditions set forth in this Agreement,
BAASC does hereby irrevocably sell, transfer, contribute and assign and
otherwise convey to the Third Tier Purchaser without recourse (subject to the
obligations herein) on the Closing Date all of its right, title and interest in,
to and under the following property and identified in an Assignment
substantially in the form of Exhibit A (the “Assignment”) delivered on the
Closing Date (collectively, the “Third Tier Purchased Assets”):

(i) all right, title and interest of BAASC in, to and under the Receivables
listed on the Schedule of Receivables and all monies received thereon after the
Cut-Off Date;

(ii) the interest of BAASC in the security interests in the Financed Vehicles
granted by Obligors pursuant to such Receivables and, to the extent permitted by
law, any accessions thereto;

(iii) the interest of BAASC in any proceeds from claims on any physical damage,
credit life, credit disability, warranties, debt cancellation agreements or
other insurance policies covering Financed Vehicles or Obligors;

(iv) the interest of BAASC in any proceeds from recourse against Dealers on
Receivables acquired from Dealers;

(v) all right, title and interest of BAASC in, to and under the Second Purchase
Agreement and the First Purchase Agreement, including the right to cause the
First Tier Purchaser or BANA, as applicable to repurchase Receivables under
certain circumstances;

(vi) all of BAASC’s rights to the Receivable Files; and

(vii) the interest of BAASC in any proceeds of the property described in clauses
(i) and (ii) above.

The sale, transfer, contribution, assignment and conveyance made hereunder does
not constitute and is not intended to result in an assumption by the Third Tier
Purchaser of any obligation of the Second Tier Purchaser, the First Tier
Purchaser, BANA or any Originator to the Obligors or any other Person in
connection with the Receivables listed on the Schedule of Receivables or the
other assets and properties conveyed hereunder or any agreement, document or
instrument related thereto. Notwithstanding the other terms of this Agreement,
BAASC and the Third Tier Purchaser hereby acknowledge that BANA expressly
retains all, and has not transferred hereunder any, of its rights to obtain
refunds or claim credits or deductions relating to state and local sales or use,
gross receipts, transaction privilege, value added, business and occupation and
other similar taxes attributable to accounts charged off by the Third Tier
Purchaser or its affiliates, subsidiaries, assignees or transferees.

 

  -2-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

SECTION 2.2 Consideration and Payment. In consideration of the sale of the Third
Tier Purchased Assets sold to the Third Tier Purchaser on the Closing Date, the
Third Tier Purchaser shall pay to BAASC on such date an amount equal to the
estimated fair market value of the Third Tier Purchased Assets, which amount
shall be paid (a) in cash to BAASC and (b) by a capital contribution by BAASC of
an undivided interest in such Third Tier Purchased Assets that increases its
equity interest in the Third Tier Purchaser in an amount equal to the excess of
the estimated fair market value of the Third Tier Purchased Assets over the
amount of cash paid by the Third Tier Purchaser to BAASC.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of BAASC. BAASC makes the following
representations and warranties as of the Closing Date on which the Third Tier
Purchaser will be deemed to have relied in acquiring the Third Tier Purchased
Assets. The representations and warranties will survive the conveyance of the
Third Tier Purchased Assets to the Third Tier Purchaser, the conveyance of the
Third Tier Purchased Assets to the Issuer pursuant to the Sale Agreement and the
pledge thereof by the Issuer to the Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. BAASC is a corporation validly existing and in good
standing under the laws of the State of Delaware and has, in all material
respects, all power and authority required to carry on its business as now
conducted. BAASC has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of BAASC to perform its obligations under the Transaction Documents
or affect the enforceability or collectibility of a material portion of the
Receivables listed on the Schedule of Receivables or any other part of the Third
Tier Purchased Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by BAASC of the Transaction Documents to which it is a party have been duly
authorized by all necessary action on the part of BAASC and do not contravene or
constitute a default under (i) any applicable law, rule or regulation, (ii) its
organizational documents or (iii) any material indenture or material agreement
or instrument to which BAASC is a party or by which its properties are bound
(other than violations of such laws, rules, regulations, indentures or
agreements which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or BAASC’s
ability to perform its obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by BAASC of any Transaction Document other than (i) UCC filings,
(ii) approvals and authorizations that have previously been obtained and filings
that have previously been made and (iii) approvals, authorizations or filings
which, if not obtained or made, would not have a material adverse effect on the
enforceability or collectibility of the Receivables listed on the Schedule of
Receivables or any other part of the Third Tier Purchased Assets or would not

 

  -3-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

materially and adversely affect the ability of BAASC to perform its obligations
under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which BAASC is a party
constitutes the legal, valid and binding obligation of BAASC enforceable against
BAASC in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting the enforcement of creditors’
rights generally and, if applicable, the rights of creditors of corporations
from time to time in effect or by general principles of equity.

(e) No Proceedings. There are no actions, suits or Proceedings pending or, to
the knowledge of BAASC, threatened against BAASC before or by any Governmental
Authority that (i) assert the invalidity or unenforceability of this Agreement
or any of the other Transaction Documents, (ii) seek to prevent the issuance of
the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the other Transaction Documents, (iii) seek any
determination or ruling that would materially and adversely affect the
performance by BAASC of its obligations under this Agreement or any of the other
Transaction Documents or (iv) relating to BAASC that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.

(f) Lien Filings. BAASC is not aware of any material judgment, ERISA or tax lien
filings against BAASC.

SECTION 3.2 Representations and Warranties of BAASC regarding the Receivables.
BAASC makes the representations and warranties set forth on Schedule I with
respect to the Receivables listed on the Schedule of Receivables, on which the
Third Tier Purchaser relies in purchasing such Receivables. Such representations
and warranties speak as of the Closing Date, but shall survive the sale,
transfer, contribution, assignment and conveyance of the Receivables listed on
the Schedule of Receivables by BAASC to the Third Tier Purchaser pursuant to
this Agreement, the sale, transfer, contribution, assignment and conveyance of
the Receivables listed on the Schedule of Receivables by the Third Tier
Purchaser to the Issuer pursuant to the Sale Agreement and the pledge of the
Receivables by the Issuer to the Indenture Trustee pursuant to the Indenture.
Notwithstanding any statement to the contrary contained herein or in any other
Transaction Document, BAASC shall not be required to notify any insurer with
respect to any Insurance Policy obtained by an Obligor.

SECTION 3.3 Repurchase upon Breach. (a) Upon discovery by or notice to the Third
Tier Purchaser or BAASC of a breach of any of the representations and warranties
described in Section 3.2 with respect to any Receivable listed on the Schedule
of Receivables at the time such representations and warranties were made which
materially and adversely affects the interests of the Noteholders, the party
discovering such breach or receiving such notice shall give prompt written
notice thereof to the other party hereto; provided, that delivery of the Monthly
Servicer Report, which identifies that Receivables are being or have been
repurchased, shall be deemed to constitute prompt notice of such breach;
provided, further, the failure to give such notice shall not affect any
obligation of BAASC hereunder. If the breach materially and adversely affects
the interests of the Noteholders, then BAASC shall either (i) correct or cure
such breach or (ii) purchase (or cause to be purchased) such Receivable from the
holder thereof, in either case on or

 

  -4-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

before the last day of the second Collection Period (or, at the option of BAASC,
the last day of the first Collection Period) following the date BAASC became
aware of or was notified of such breach. Any such breach or failure will be
deemed to not have a material and adverse effect if such breach or failure does
not affect the ability of the Third Tier Purchaser (or its assignee) to collect,
receive and retain timely payment in full on such Receivable, including
Liquidation Proceeds. Any such purchase by BAASC shall be at a price equal to
the related Repurchase Price. In consideration for such repurchase, BAASC shall
make (or shall cause to be made) a payment to the Third Tier Purchaser equal to
the Repurchase Price by depositing (or causing to be deposited) such amount into
the Collection Account on the Business Day prior to the Payment Date immediately
following the date of such repurchase. Upon payment of such Repurchase Price by
BAASC, the Third Tier Purchaser shall release and shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse or
representation, as may be reasonably requested by BAASC to evidence such
release, transfer or assignment or more effectively vest in BAASC or its
designee any Receivable listed on the Schedule of Receivables and related Third
Tier Purchased Assets repurchased pursuant to this Section 3.3. It is understood
and agreed that the right to cause BAASC to repurchase (or to enforce the
obligation of the First Tier Purchaser under the Second Purchase Agreement or
BANA under the First Purchase Agreement to repurchase) any Receivable listed on
the Schedule of Receivables as described above shall constitute the sole remedy
respecting such breach available to the Third Tier Purchaser.

(b) In addition to the foregoing repurchase obligations, if the interest of the
Third Tier Purchaser in any Receivable listed on the Schedule of Receivables is
materially and adversely affected by a breach by the First Tier Purchaser of a
representation or warranty relating to such Receivable in the Second Purchase
Agreement, or a breach by BANA of a representation or warranty relating to such
Receivable in the First Purchase Agreement, BAASC shall repurchase such
Receivable from the Third Tier Purchaser but only if the First Tier Purchaser or
BANA, as applicable, shall in fact repurchase such Receivable. BAASC shall
promptly remit into the Collection Account the purchase price paid with respect
to such Receivable.

SECTION 3.4 Protection of Title.

(a) BAASC shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Third Tier Purchaser under this Agreement in the
Receivables listed on the Schedule of Receivables and the other Third Tier
Purchased Assets. BAASC shall deliver (or cause to be delivered) to the Third
Tier Purchaser file-stamped copies of, or filing receipts for, any document
filed as provided above, as soon as available following such filing.

(b) BAASC shall notify the Third Tier Purchaser in writing within ten (10) days
following the occurrence of (i) any change in BAASC’s organizational structure
as a corporation, (ii) any change in BAASC’s “location” (within the meaning of
Section 9-307 of the UCC of all applicable jurisdictions) and (iii) any change
in BAASC’s name, and shall have taken all action prior to making such change (or
shall have made arrangements to take such action substantially simultaneously
with such change, if it is not possible to take such action in advance)
reasonably necessary or advisable in the opinion of the Third Tier Purchaser to
amend all previously filed

 

  -5-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

financing statements or continuation statements described in paragraph
(a) above. BAASC will at all times maintain its “location” within the United
States.

(c) BAASC shall maintain (or shall cause the Servicer to maintain) its computer
systems so that, on and after the conveyance under this Agreement of the
Receivables listed on the Schedule of Receivables on the Closing Date, the
master computer records (including any backup archives, it being understood that
any such backup archives may not reflect such interest until thirty-five
(35) days after the applicable changes are made to such master computer records)
that refer to a Receivable shall indicate clearly the interest of the Third Tier
Purchaser (or any subsequent assignee of the Third Tier Purchaser) in such
Receivable and that such Receivable is owned by such Person.

(d) If at any time BAASC shall propose to sell, grant a security interest in or
otherwise transfer any interest in motor vehicle receivables to any prospective
purchaser, lender or other transferee, BAASC shall give to such prospective
purchaser, lender or other transferee computer tapes, Records or printouts
(including any restored from backup archives) that, if they shall refer in any
manner whatsoever to any Receivable listed on the Schedule of Receivables, shall
indicate clearly that such Receivable has been sold and is owned by the Third
Tier Purchaser (or any subsequent assignee of the Third Tier Purchaser).

SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, BAASC shall not sell, pledge, assign or transfer the Receivables
listed on the Schedule of Receivables or other property transferred to the Third
Tier Purchaser to any other Person, or grant, create, incur, assume or suffer to
exist any Lien (other than Permitted Liens) on any interest therein, and BAASC
shall defend the right, title and interest of the Third Tier Purchaser in, to
and under such Receivables or other property transferred to the Third Tier
Purchaser against all claims of third parties claiming through or under BAASC.

SECTION 3.6 Perfection Representations, Warranties and Covenants. BAASC hereby
makes the perfection representations, warranties and covenants attached hereto
as Schedule II to the Third Tier Purchaser, and the Third Tier Purchaser shall
be deemed to have relied on such representations, warranties and covenants in
acquiring the Third Tier Purchased Assets.

SECTION 3.7 Activities of the Depositor. BAASC shall act in a manner materially
consistent with the limitations on the Depositor’s activities set forth in
Section 11(j)(iv) of the Depositor LLC Agreement in order to enable the
Depositor to comply with the Depositor LLC Agreement.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and transfers rather than pledges or assignments of only a security interest and
shall be given effect as such for

 

  -6-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

all purposes. It is further the intention of the parties hereto that the
Receivables listed on the Schedule of Receivables and related Third Tier
Purchased Assets shall not be treated as property of BAASC’s estate in the event
of a bankruptcy or insolvency of BAASC. The sales and transfers by BAASC of the
Receivables listed on the Schedule of Receivables and related Third Tier
Purchased Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, BAASC, except as otherwise
specifically provided herein. The limited rights of recourse specified herein
against BAASC are intended to provide a remedy for breach of representations and
warranties relating to the condition of the property sold, rather than to the
collectibility of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables listed on
the Schedule of Receivables and other Third Tier Purchased Assets are held to be
property of BAASC, or if for any reason this Agreement is held or deemed to
create indebtedness or a security interest in such Receivables and other Third
Tier Purchased Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
BAASC of, and BAASC hereby grants to the Third Tier Purchaser, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables listed on the Schedule of Receivables and other Third Tier Purchased
Assets, to secure such indebtedness and the performance of the obligations of
BAASC hereunder;

(iii) The possession by the Third Tier Purchaser or its agent of the Receivables
Files related to the Receivables listed on the Schedule of Receivables and any
other property as constitute instruments, money, negotiable documents or chattel
paper shall be deemed to be “possession by the secured party” or possession by
the purchaser or a person designated by such purchaser, for purposes of
perfecting the security interest pursuant to the New York UCC and the UCC of any
other applicable jurisdiction; and

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Third Tier Purchaser for the purpose of
perfecting such security interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile, and addressed in each case as specified on Schedule I
to the Sale Agreement or at such other address as shall be designated in a
written notice to the other parties hereto. Any notice required or permitted to
be mailed to a Noteholder shall be given by first class mail, postage prepaid,
at the address of such Noteholder as shown in the Note Register. Delivery shall
occur only upon receipt or reported

 

  -7-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

tender of such communication by an officer of the recipient entitled to receive
such notices located at the address of such recipient for notices hereunder;
provided, however, that any notice to a Noteholder mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING TO THE MAXIMUM
EXTENT PERMITTED BY LAW ALL OTHER CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by BAASC and the
Third Tier Purchaser with prior written notice to each Rating Agency but without
the consent of the Indenture Trustee, any Noteholder, the Issuer, the Owner
Trustee, the First Tier Purchaser, BANA, or any other Person subject to
subsection (d) of this Section 4.6; provided that (i) such amendment shall not,
as evidenced by an Officer’s Certificate of BAASC or the Third Tier Purchaser or
an Opinion of Counsel delivered to the Indenture Trustee and the Owner Trustee
materially and adversely affect the interests of the Noteholders or (ii) the
Rating Agency Condition shall have been satisfied with respect to such
amendment; provided further, that in the case of any amendment pursuant to this
Section 4.6(a), such amendment shall not, as evidenced by an Opinion of Counsel,
(i) affect the treatment of the Notes as indebtedness for federal income tax
purposes, (ii) be deemed to cause, for federal income tax purposes, a taxable
exchange of the Notes or (iii) cause the Issuer (or any part thereof) to be
treated as an association or publicly traded partnership taxable as a
corporation for federal income tax purposes.

(b) Subject to subsection (d) of this Section 4.6, this Agreement may also be
amended from time to time by BAASC and the Third Tier Purchaser, with the
consent of the Holders of Notes evidencing not less than a majority of the
Outstanding Note Balance for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders. It will not be necessary
for the consent of Noteholders to approve the particular form of any proposed
amendment or consent, but it will be sufficient if such consent approves the
substance thereof. The manner of obtaining such consents (and any other consents
of Noteholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders will be subject to

 

  -8-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

such reasonable requirements as the Indenture Trustee may prescribe, including
the establishment of record dates pursuant to the Note Depository Agreement.

(c) Prior to the execution of any such amendment to this Agreement, BAASC shall
provide written notification of the substance of such amendment to each Rating
Agency; and promptly after the execution of any such amendment or consent, BAASC
shall furnish a copy of such amendment or consent to each Rating Agency and the
Indenture Trustee.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which adversely affects the Owner Trustee’s or the Indenture
Trustee’s, as applicable, own rights, duties or immunities under this Agreement.
Furthermore, notwithstanding anything to the contrary herein, this Agreement may
not be amended in any way that would materially and adversely affect the Owner
Trustee’s, Indenture Trustee’s, or the Administrator’s rights, privileges,
indemnities, duties or obligations under this Agreement, the Transaction
Documents or otherwise without the prior written consent of such party.

(e) Notwithstanding any provision of this Section 4.6 to the contrary, the
permitted activities or powers of the Issuer may be significantly changed only
with the approval of Holders of at least a majority of the Notes held by
entities other than the Depositor, its Affiliates and its agents.

SECTION 4.7 Waivers. No failure or delay on the part of the Third Tier
Purchaser, BAASC, the Issuer or the Indenture Trustee in exercising any power or
right hereunder (to the extent such Person has any power or right hereunder)
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Third Tier
Purchaser or BAASC in either case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by any party under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the

 

  -9-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 4.11 Acknowledgment and Agreement. By execution below, BAASC expressly
acknowledges and consents to the sale of the Third Tier Purchased Assets and the
assignment of all rights and obligations of BAASC related thereto by the Third
Tier Purchaser to the Issuer pursuant to the Sale Agreement and the pledge,
assignment and grant of a security interest in the Receivables listed on the
Schedule of Receivables and the other Third Tier Purchased Assets by the Issuer
to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders. In addition, BAASC hereby acknowledges and agrees that for so long
as the Notes are outstanding, the Indenture Trustee will have the right to
exercise all powers, privileges and claims of the Third Tier Purchaser under
this Agreement.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (a) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (b) none of the
parties hereto shall commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

  -10-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

(b) consents that any such action or Proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 4.15 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and their
respective successors and permitted assigns and each of the Issuer and the
Indenture Trustee shall be an express third-party beneficiary hereof and may
enforce the provisions hereof as if it were a party hereto. Except as otherwise
provided in this Section, no other Person will have any right hereunder.

[Remainder of Page Intentionally Left Blank]

 

  -11-   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

BA AUTO SECURITIZATION CORPORATION By:  

/s/ Gina Amalfitano

Name:   Gina Amalfitano Title:   President and Treasurer

 

  S-1   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

BANK OF AMERICA AUTO RECEIVABLES SECURITIZATION, LLC, as Third Tier Purchaser
By:  

/s/ Gina Amalfitano

Name:   Gina Amalfitano Title:   President and Treasurer

 

  S-2   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO THIRD PURCHASE AGREEMENT

June 24, 2010

For value received, in accordance with the Purchase Agreement dated as of
June 24, 2010 between BA Auto Securitization Corporation, a Delaware corporation
(“BAASC”), and Bank of America Auto Receivables Securitization, LLC a Delaware
limited liability company (the “Third Tier Purchaser”) (the “Agreement”), on the
terms and subject to the conditions set forth in the Agreement, BAASC does
hereby irrevocably sell, transfer, contribute, assign and otherwise convey to
the Third Tier Purchaser on the date hereof without recourse (subject to the
obligations in the Agreement), all right, title and interest of BAASC, whether
now owned or hereafter acquired, in, to and under the following property, which
sale shall be effective as of the Cut-Off Date:

(i) all right, title and interest of BAASC in, to and under the Receivables
listed on the Schedule of Receivables and all monies received thereon after the
Cut-Off Date;

(ii) the interest of BAASC in the security interests in the Financed Vehicles
granted by Obligors pursuant to such Receivables and, to the extent permitted by
law, any accessions thereto;

(iii) the interest of BAASC in any proceeds from claims on any physical damage,
credit life, credit disability, warranties, debt cancellation agreements or
other insurance policies covering Financed Vehicles or Obligors;

(iv) the interest of BAASC in any proceeds from recourse against Dealers on
Receivables acquired from Dealers;

(v) all right, title and interest of BAASC in, to and under the Second Purchase
Agreement and the First Purchase Agreement, including the right to cause the
First Tier Purchaser or BANA, as applicable, to repurchase Receivables under
certain circumstances;

(vi) all of BAASC’s rights to the Receivable Files; and

(vii) the interest of BAASC in any proceeds of the property described in clauses
(i) and (ii) above.

The foregoing sale, transfer, contribution, assignment and conveyance made
hereunder does not constitute and is not intended to result in an assumption by
the Third Tier Purchaser of any obligation of the Second Tier Purchaser, the
First Tier Purchaser, BANA, any Originator to the Obligors or any other Person
in connection with the Receivables listed on the Schedule of Receivables or the
other assets and properties conveyed hereunder or any agreement, document

 

  A-1   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

or instrument related thereto. Notwithstanding the other terms of the Agreement,
BAASC and the Third Tier Purchaser hereby acknowledge that BANA expressly
retains all, and has not transferred hereunder any, of its rights to obtain
refunds or claim credits or deductions relating to state and local sales or use,
gross receipts, transaction privilege, value added, business and occupation and
other similar taxes attributable to accounts charged off by the Third Tier
Purchaser or its affiliates, subsidiaries, assignees or transferees.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

[Remainder of page intentionally left blank]

 

  A-2   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

BA AUTO SECURITIZATION CORPORATION By:  

 

Name: Title:

 

  A-3   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

SCHEDULE I

ELIGIBILITY REPRESENTATIONS

In accordance with Section 3.2 of this Agreement, BAASC makes the
representations and warranties set forth on this Schedule I with respect to the
Receivables listed on the Schedule of Receivables.

(i) Characteristics of Receivables. Each Receivable as of the Cut-Off Date:

(A) is secured by a Financed Vehicle and was originated in the United States
(1) by a Dealer located in the United States for the retail sale of a Financed
Vehicle in the ordinary course of such Dealer’s business, was fully and properly
executed or electronically authenticated (as defined in the UCC) by the parties
thereto, was purchased by BANA, from such Dealer under an existing agreement
between Dealer and BANA and was validly assigned by such Dealer to BANA, in
accordance with its terms or (2) by BANA in the ordinary course of BANA’s
business and was fully and properly executed or electronically authenticated (as
defined in the UCC) by the parties thereto;

(B) is a Simple Interest Receivable;

(C) provides for level scheduled monthly payments (provided that the payment in
the first month and the final month of the life of the Receivable may be
different by no more than three times the amount of the level payment) that
shall amortize the Amount Financed of such Receivable at its origination by
maturity and shall yield interest at the APR;

(D) is payable in U.S. dollars by an Obligor that is domiciled in the United
States with a mailing address in the United States;

(E) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral of the benefits of the security;

(F) as of the Cut-Off Date, was not a Receivable that was a Delinquent
Receivable for more than 29 days, a Defaulted Receivable or secured by a
Financed Vehicle that has been repossessed and the related Obligor, to BAASC’s
knowledge as of the Cut-Off Date, has not filed or had filed against it, any
petition for relief under any state or federal bankruptcy, insolvency,
receivership or similar law;

(G) has an original term to maturity of not less than 18 months and not greater
than 84 months and, as of the applicable Cut-Off Date, a remaining term of not
less than 6 months and not greater than 72 months;

(H) the Amount Financed as of the Cut-Off Date of greater than or equal to
$1,027.14 and less than or equal to $95,062.77;

 

  I-1   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

(I) has a maturity date on or prior to May 19, 2016;

(J) has an APR of not less than 2.79% and not more than 18.69%;

(K) the related Obligor had a FICO score of not less than 620 at the time of the
origination of such Receivable; and

(L) as of the Cut-Off Date, the related Obligor does not have a mailing address
in the City of New York.

(ii) Creation, Perfection and Priority of Security Interests.

(A) While it is the intention of BAASC and the Third Tier Purchaser that the
transfer and assignment contemplated by this Agreement shall constitute a sale
of the related Third Tier Purchased Assets from BAASC to the Third Tier
Purchaser, this Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in each Receivable and the related Third Tier
Purchased Assets in favor of the Third Tier Purchaser, which security interest
is prior to all other Liens, and is enforceable as such against creditors of and
purchasers from BAASC.

(B) The Receivables constitute either “tangible chattel paper” or “electronic
chattel paper”, each within the meaning of the applicable UCC.

(iii) Schedule of Receivables. The information set forth in the Schedule of
Receivables is true and correct in all material respects, and no selection
procedures believed to be adverse to the Third Tier Purchaser or its assignees
were utilized in selecting such Receivables.

(iv) Compliance With Law. All requirements of applicable federal, state and
local laws, and regulations thereunder, including usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003, the Texas Consumer Credit Code, and state adaptations of the National
Consumer Act and of the Uniform Consumer Credit Code and other consumer credit
laws and equal credit opportunity and disclosure laws, in respect of any of the
Receivables and other Third Tier Purchased Assets, have been complied with in
all material respects, and each Receivable and the sale of the related Financed
Vehicle evidenced thereby complied at the time it was originated or made and now
complies in all material respects with all legal requirements of the
jurisdiction in which it was originated or made.

(v) Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation in writing of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights in general and by equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law.

 

  I-2   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

(vi) Security Interest in Financed Vehicle. BAASC has a validly perfected first
priority security interest in each Receivable, and immediately prior to the
sale, transfer, contribution, assignment and conveyance thereof pursuant hereto,
each Receivable was secured by a validly perfected first priority security
interest in the Financed Vehicle in favor of the Originator as secured party or
all necessary and appropriate action had been commenced that would result in the
valid perfection of a first priority security interest in the Financed Vehicle
in favor of the Originator as secured party.

(vii) Receivables In Force. As of the Cut-Off Date, no such Receivable has been
satisfied, subordinated or rescinded, and the Financed Vehicle securing each
such Receivable has not been released from the lien of the related Receivable in
whole or in part.

(viii) No Waiver. As of the Cut-Off Date, no provision of a Receivable has been,
or will be, waived, extended, deferred, amended, adjusted, altered or modified
in any respect except for waivers, extensions, deferrals, amendments,
adjustments, alterations or modifications that are consistent with the Customary
Servicing Practices.

(ix) No Defenses. No right of rescission, setoff, counterclaim or defense has
been asserted or threatened with respect to any such Receivable.

(x) No Liens. To the best of BAASC’s knowledge: (1) there are no liens or claims
that have been filed for work, labor or materials affecting any Financed Vehicle
securing any such Receivable that are or may be liens prior to, or equal or
coordinate with, the security interest in the Financed Vehicle granted by such
Receivable; (2) no contribution failure has occurred with respect to any Pension
Plan which is sufficient to give rise to a lien under Section 303(k) of ERISA
with respect to any such Receivable; and (3) no tax lien has been filed and no
claim related thereto is being asserted with respect to any such Receivable.

(xi) Insurance. Each Obligor under such Receivables is required to maintain a
physical damage insurance policy of the type that BANA or its Affiliates
requires in accordance with their customary underwriting standards for the
purchase or origination of automotive receivables.

(xii) Good Title. No such Receivable or the related Third Tier Purchased Assets,
as applicable, has been sold, transferred, assigned or pledged by BAASC to any
Person other than the Third Tier Purchaser; immediately prior to the conveyance
of such Receivables and the related Third Tier Purchased Assets pursuant to this
Agreement, BAASC had good and marketable title thereto, free of any Lien; and,
upon execution and delivery of this Agreement, the Third Tier Purchaser shall
have all of the right, title and interest of BAASC to such Receivables, the
unpaid indebtedness evidenced thereby and the collateral security therefor, free
of any Lien.

(xiii) Lawful Assignment. No such Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer, contribution, assignment and conveyance of such
Receivable under this Agreement.

 

  I-3   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

(xiv) All Filings Made. All filings (including UCC filings) necessary in any
jurisdiction to give the Third Tier Purchaser a first priority perfected
ownership interest in the Receivables shall have been made.

(xv) One Original. With respect to each Receivable originated by a Dealer and
purchased by BANA from such Dealer, there is only one executed original,
electronically authenticated original or authoritative copy of such Receivable.
With respect to each Receivable originated by BANA, if an executed original,
electronically authenticated original or authoritative copy of such Receivable
exists, then such executed original, electronically authenticated original or
authoritative copy of such Receivable is in the possession of BANA, as Custodian
(or through a sub-contractor or subservicer as permitted by the Servicing
Agreement).

(xvi) Electronic Chattel Paper. As of the Cut-Off Date, such Receivable did not
cause the aggregate Amount Financed of all Receivables that constitute
“electronic chattel paper” (as defined in the UCC) to exceed 4.00% of the
Initial Pool Balance.

(xvii) Prepayments. Each Receivable requires the Obligor thereunder to pay, upon
any prepayment of such Receivable, an amount that is not less than the Amount
Financed of such Receivable plus interest accrued at the applicable Annual
Percentage Rate to the date of the prepayment.

(xviii) No Government Obligor. The Obligor on each Receivable is not the United
States or any state thereof or any local government, or any agency, department,
political subdivision or instrumentality of the United States or any state
thereof or any local government.

(xix) No Undocumented Extensions or Modifications. No extension or modification
has been made with respect to any Receivable other than as evidenced in the
Receivable File relating thereto.

(xx) No Fraud or Misrepresentation. Each Receivable was originated by the
applicable Originator and was sold by BAASC to the Third Tier Purchaser without
any fraud or misrepresentation on the part of the applicable Originator or
BAASC.

(xxi) Force-Placed Insurance. No Receivable is subject to a force-placed
Insurance Policy on the related Financed Vehicle.

(xxii) No Documents or Instruments. No such Receivable or constituent part
thereof, constitutes a “negotiable instrument” or “negotiable document of title”
(as such terms are used in the UCC).

 

  I-4   Third Purchase Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

SCHEDULE II

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in this
Agreement, BAASC hereby represents, warrants, and covenants to the Third Tier
Purchaser as follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Third Tier Purchased
Assets in favor of the Third Tier Purchaser, which security interest is prior to
all other Liens, and is enforceable as such as against creditors of and
purchasers from BAASC.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts,” “instruments” or “general
intangibles,” within the meaning of the applicable UCC.

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions with respect to such Receivable have been taken
or will be taken to perfect a first priority security interest in the related
Financed Vehicle in favor of the Originator, as secured party.

Creation

4. Immediately prior to the sale, transfer, contribution, assignment and
conveyance of the Receivables by BAASC to the Third Tier Purchaser, BAASC owned
and had good and marketable title to such Receivables free and clear of any Lien
and immediately after the sale, transfer, contribution, assignment and
conveyance of such Receivable to the Third Tier Purchaser, the Third Tier
Purchaser will have good and marketable title to such Receivable free and clear
of any Lien.

5. BAASC has received all consents and approvals to the sale of the Receivables
hereunder to the Third Tier Purchaser required by the terms of the Receivables
that constitute instruments.

Perfection

6. BAASC has caused or will have caused, within ten days after the effective
date of this Agreement, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in the Receivables granted to the
Third Tier Purchaser hereunder; and the Custodian, has in its possession the
original copies of such instruments or tangible chattel paper that constitute or
evidence the Receivables, and all financing statements referred to in this
paragraph contain a statement that: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Secured Party/Purchaser”.

 

  II-1   Third Purchase Agreement (2010-2)



--------------------------------------------------------------------------------

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

 

  (i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or

 

  (ii) Such instruments or tangible chattel paper are in the possession of the
Custodian and the Indenture Trustee has received a written acknowledgment from
the Custodian that such Person (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee; as pledgee of the Issuer; or

 

  (iii) The Custodian received possession of such instruments or tangible
chattel paper after the Indenture Trustee received a written acknowledgment from
the Custodian that such Person is acting solely as agent of the Indenture
Trustee as pledgee of the Issuer.

Priority

8. BAASC has not authorized the filing of, and is not aware of, any financing
statements against BAASC that include a description of collateral covering the
Receivables other than any financing statement (i) relating to the conveyance of
First Tier Purchased Assets by BANA to the First Tier Purchaser under the First
Purchase Agreement, (ii) relating to the conveyance of Second Tier Purchased
Assets by the First Tier Purchaser to the Second Tier Purchaser under the Second
Purchase Agreement, (iii) relating to the conveyance of Third Tier Purchased
Assets by the Second Tier Purchaser to the Depositor under this Agreement,
(iv) relating to the conveyance of Purchased Assets by the Depositor to the
Issuer under the Sale Agreement, (v) relating to the security interest granted
by the Issuer to the Indenture Trustee under the Indenture or (vi) that has been
terminated.

9. BAASC is not aware of any material judgment, ERISA or tax lien filings
against BAASC.

10. Neither BAASC nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Third Tier Purchaser, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule II

 

  II-2   Third Purchase Agreement (2010-2)



--------------------------------------------------------------------------------

shall be continuing, and remain in full force and effect until such time as all
obligations under the Transaction Documents and the Notes have been finally and
fully paid and performed.

No Waiver

13. The parties to this Agreement shall provide the Rating Agencies with prompt
written notice of any material breach of the perfection representations,
warranties and covenants contained in this Schedule II, and shall not, without
satisfying the Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.

 

  II-3   Third Purchase Agreement (2010-2)